[Cite as Doleh v. Sutula, 2012-Ohio-6143.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98971




                                       DOLEH DOLEH
                                                       RELATOR

                                                 vs.

                       HONORABLE JOHN D. SUTULA
                                                       RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED


                                 Writ of Mandamus and Procedendo
                                         Motion No. 459500
                                         Order No. 460799

        RELEASE DATE:               December 21, 2012
FOR RELATOR

Doleh Doleh
Inmate No. 631-152
Lake Erie Correctional Institution
P.O. Box 8000
Conneaut, Ohio 44030

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, P.J.:

       {¶1} On September 20, 2012, the relator, Doleh Doleh, commenced this mandamus

and/or procedendo action to compel the respondent, Judge John D. Sutula, to rule on the

postconviction relief petition, which on December 10, 2010, Doleh filed in the underlying

case, State v. Doleh, Cuyahoga C.P. No. CR-531323.              On October 18, 2012, the

respondent moved for summary judgment, inter alia,           on the grounds of mootness.

Attached to the dispositive motion was a copy of a signed and file-stamped October 17,

2012 journal entry containing the findings of fact and conclusions of law denying Doleh’s

petition. Doleh never filed a response to the judge’s motion for summary judgment.

Thus, the journal entry establishes that the judge has fulfilled his duty to issue findings of

fact and conclusions of law and rule on the petition.      Doleh has received his requested

relief, a resolution of his postconviction relief petition. This matter is moot.

       {¶2} Although Doleh filed a poverty affidavit, he did not comply with R.C.

2969.25(C), which requires that an inmate file a certified statement from his prison cashier

setting forth the balance in his private account for each of the preceding six months.   This

is sufficient reason to deny the mandamus, deny indigency status, and assess costs against

the relator.   State ex rel. Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507, 844

N.E.2d 842; and Hazel v. Knab, 120 Ohio St.2d 22, 2011-Ohio-4608, 955 N.E.2d 378.

       {¶3} Accordingly, the court grants the respondent’s motion for summary judgment,

and denies Doleh’s application for an extraordinary writ.        Relator to pay costs.    The
court directs the clerk to serve upon the parties notice of this judgment and its date of entry

upon the journal. Civ.R. 58(B).



__________________________________________
KENNETH A. ROCCO, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN A. GALLAGHER, J., CONCUR